Citation Nr: 1701552	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to an increased (compensable) rating for residuals of a fracture of the right long finger, with tenosynovitis.

2.   Entitlement to an increased (compensable) rating for residuals of a fracture of the left ring finger, with tenosynovitis.

3.   Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1960 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2012, the Veteran and his wife testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to an initial compensable disability rating for bilateral hearing loss was previously before the Board; however, at his September 2012 hearing, the Veteran requested to withdraw his appeal as to that issue.  In a September 2014 decision, the Board dismissed the Veteran's that appeal.

In that same September 2014 decision, the Board remanded the issues of entitlement to compensable evaluations for residuals of fractures of the right long and left ring fingers, so that the Veteran could be afforded a VA examination.  A review of the claims file reveals that he was afforded a VA examination in October 2014.   Thus there has been substantial compliance with the Board's September 2014 remand directives and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.   The Veteran has arthritis of the right hand.  Degenerative arthritis is documented in multiple joints of the right hand.

2.   The residuals of a fracture of the right long finger consist of pain and stiffness.

3.   The Veteran does not have ankylosis of the left ring finger.

4.   The residuals of a fracture of the left ring finger consist of pain and stiffness.  The Veteran's left ring finger impacts the functioning of his left long finger.  Resolving doubt in the Veteran's favor, his left ring finger causes painful motion, locking, and catching of the left long finger.


CONCLUSIONS OF LAW

1.   The criteria for a 10 percent rating for residuals of a fracture of the right long finger have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5229 (2016).

2.   The criteria for a 10 percent rating for residuals of a fracture of the left ring finger have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In November 2009, prior to the initial adjudication of the Veteran's claims, the RO sent the Veteran a "Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation."  This fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  The Veteran was afforded VA examinations related to his fingers in December 2009 and October 2014.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the disabilities at issue.  These evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient detail to apply the rating criteria. 

The Court of Appeals for Veterans Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and nonweight-bearing; and if possible with the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Obtaining the range of an opposite, undamaged joint was not possible as the Veteran has reported symptoms of pain affecting both hands throughout the appeal period; hence there is no undamaged joint for comparison.  

With regard to DC 5229, active, passive, weight-bearing, nonweight-bearing testing is not necessary as the Board has granted the Veteran a 10 percent rating based on painful motion and arthritis demonstrated.  Thus, as the Veteran is now in receipt of a compensable rating 38 C.F.R. § 4.59 does not apply.  See Vilifranc v. McDonald, No. 15-0904 (Decided January 5, 2017).  Further, there is no higher rating available for the longer finger and thus remand would be futile. 

Additionally, with regard to the Veteran's left ring finger, any limitation of motion or ankylosis under 5230 would be noncompensable and active or passive testing could not serve to provide a compensable rating for that disability.  Here, however, there is evidence that the Veteran's left finger disability resulted in limitation of motion of his left long finger and thus the Veteran is entitled to a compensable rating.  Therefore, additional testing in accordance with Correia v. McDonald is unnecessary.  28 Vet. App. 158 (2016); Vilifranc supra, No. 15-0904.  

Therefore, the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims.  38 U.S.C.A. § 5103A (a)(2) (West 2014).


II.  Increased Ratings

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

III.  Right Long Finger

Since December 19, 1997, the Veteran has been in receipt of a 0 percent disability rating for service-connected residuals of right long finger with tenosynovitis pursuant to Diagnostic Code 5229.

Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger.  DC 5229 provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  An evaluation of 10 percent under Diagnostic Code 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.

Unfavorable or favorable ankylosis of the long finger warrants a 10 percent rating.  Diagnostic Code 5226.

The Veteran contends that the residuals of a fracture of the right long finger results in pain and stiffness. 

A VA examination report from December 2009 indicates that the Veteran's right long finger was treated with Tylenol and that he did not have an overall decrease in hand strength or dexterity.  He reported that he experienced severe weekly flare-ups which he treated with hot water and massage.  He reported that during flare-ups, he had decreased range of motion.  On active range of motion testing, there was no objective evidence of pain noted and the Veteran's extension of the DIP, PIP, and MP joints were all normal.  The gap between the right long finger and proximal transverse crease of the hand on flexion was less than one inch.  There was no objective evidence of pain or additional limitation of motion on repetitive motion.  The examiner noted that there was no ankylosis or deformity of the digit.  There was no decrease in strength while pushing, pulling or twisting and no decrease in dexterity while twisting, probing, writing, or touching.  X-ray testing revealed no evidence of acute fracture or dislocation and no lytic or blastic lesions or abnormal calcifications in the soft tissue joint spaces.  The interphalangeal joint spaces were within normal limits.  Moderate degenerative changes at the radiocarpal joint and mild degenerative changes of the distal interphalangeal joint of the thumb was noted.  There was no significant soft tissue swelling.

At his Board hearing in September 2012, the Veteran reported that the pain in his hands was excruciating and that his wife sometimes had to help him open his hand.  He reported it becomes "like a claw" and his wife would massage it and use hot water to help open it back up.  He reported that he sometimes would take aspirin or Motrin to help with the pain.  He stated that he could not write or grasp items when his hands were clamped in the claw position.  See September 2012 BVA Hearing Transcript, p.4.  The Veteran's wife reported that his hand would clamp up numerous times during the day. Id. at 5. 

The Veteran was afforded another VA examination for his fingers in October 2014.  The examiner noted a diagnosis of right long finger tendonitis.  The Veteran reported that during flare-ups he can hardly move his hands.  He stated that the pain and clicking is constant.  Painful motion was noted for the right long finger.  The Veteran had a gap of less than 1 inch between his long fingertip and the proximal transverse crease of the palm.  Painful motion began at a gap of less than 1 inch.  Extension was limited by no more than 30 degrees and painful motion began at extension of no more than 30 degrees.  

The Veteran was able to perform repetitive-use testing with three repetitions.  There was a gap of less than 1 inch between his long finger and the proximal transverse crease of the palm and extension was limited by no more than 30 degrees post-testing.  Less movement than normal and pain on movement was noted after repetitive use.  Pain on palpation was also noted.  Muscle strength testing revealed normal strength in the right hand and no ankylosis was noted.  The examiner reported that the Veteran exhibited locking and catching of the A1 pulleys of the right long finger.  X-ray testing revealed degenerative arthritis in the right hand.  

Based on the above findings and resolving all reasonable doubt in favor of the Veteran, the Board determines that a rating of 10 percent, for the Veteran's right longer finger disability, based on painful motion, is warranted.  As noted above, there is no higher rating for the long finger.  Specifically, even if the Veteran experienced unfavorable or favorable ankylosis, he would still only be entitled to a 10 percent rating.  Additionally, even accepting the October 2014 VA examination report's conclusion that there is painful motion in the right long finger and assuming that impacts the right index finger, a rating in excess of 10 percent would still not be warranted.  On examination, painful motion was noted at a gap of less than one inch and extension was limited by no more than 30 degrees in the right index finger.  Thus, a 0 percent rating would be warranted under DC 5229.

The Veteran is competent to speak to certain symptoms of his disability, such as pain.  The Board accepts his reports of pain and stiffness and has assigned a 10 percent rating on the basis of those reports as well as the objective painful motion noted on examination in October 2014. 

Thus, the Board finds that a 10 percent rating is warranted for the right long finger disability. 

IV.  Left Ring Finger

The Veteran contends the residuals of his fracture of the left ring finger results in pain and locking.  

Beginning December 19, 1997, the Veteran is in receipt of a 0 percent disability rating for service-connected residuals of the left ring finger pursuant to Diagnostic Code 5230.  This code provides a noncompensable rating for any limitation of the ring or little finger.

The Board further noted that under Diagnostic Code 5227, unfavorable or favorable ankloysis of the ring finger warrants a 0 percent disability rating.  

The Veteran was afforded a VA examination for his fingers in December 2009.  The examiner noted that the Veteran had a history of severe weekly flareups of the left ring proximal interphalangeal joint which were precipitated by weather changes.  The Veteran used Tylenol, hot water, and massage to alleviate the flareups.  He reported decreased range of motion during flareups.  He had normal range of motion and there was no objective evidence of pain on testing.  There was no additional limitation of motion or objective evidence of painful motion after repetitive motion testing.  The examiner noted that there was no ankylosis.  X-ray testing revealed no significant interval change and no acute fracture or dislocation.  Joint spaces were within normal limits and there was no lytic or blastic lesions or abnormal calcifications in the joint spaces or soft tissues.  There was no significant soft tissue swelling. 

As noted above, at his September 2012 Board hearing, the Veteran asserted that his hands would lock up.  He stated that his wife would run them under hot water to alleviate the locking.  He asserted that it is extremely painful when his hands lock up.

On VA examination in October 2014, a diagnosis of left ring finger tendonitis was noted.  The Veteran reported that during flare-ups of this condition, he can hardly move his hands and that the pain and clicking in his hand is constant.  Evidence of painful motion was noted.  On finger flexion, he had a gap less than 1 inch between his fingertip and the proximal transverse crease of the palm.  Painful motion began at a gap of less than 1 inch.  Extension was limited in the left long finger but no limitation in excision was noted for the left ring finger.  There was additional limitation of motion after repetitive use testing in the left ring finger.  The Veteran had a gap less than 1 inch on flexion.  Extension was normal.  Less movement than normal and pain on movement was noted for the left ring finger.  Hand grip was normal and there was no ankylosis.  Locking and catching of the left ring finger as well as the left long finger was also noted.  The examiner stated that the Veteran did not have degenerative or traumatic arthritis in his left hand.  X-ray testing revealed no acute osseous or articular abnormality of the left hand.  There was no significant interval change or acute fracture or dislocation.  Joint spaces were within normal limits.  There was no lytic or blastic lesion; or abnormal calcifications in the joint spaces or soft tissues and no significant soft tissue swelling. 

Based on the above findings and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted based on the Veteran's non-compensable left ring finger impacting his left middle finger, causing painful motion and locking and catching of the A1 pulleys.

Under the applicable diagnostic criteria limitation of motion or ankylosis of the ring finger of either hand is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  Here, the Veteran's most recent VA examination shows that he experiences limitation of flexion in the left ring finger.  Additionally, the Veteran is alleging recurrent periods of pain and stiffness and locking up.  However, the rating criteria have specifically noted that functional loss manifested by limitation of motion of the ring finger is noncompensable.  Thus, functional loss that results in periodic stiffness or locking would not result in a compensable evaluation. 

However, on VA examination in October 2014, it was noted that the Veteran had painful motion in the left long and ring finger.  Objective painful motion was noted to begin at a gap of less than 1 inch.  A note to DC 5230 states that it must be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Thus, resolving all reasonable doubt in favor of the Veteran and accepting that the Veteran's service-connected left ring finger caused the painful motion in his left long finger, the Board finds that although the range of motion would not be compensable under 5229 a 10 percent rating is warranted under 38 C.F.R. § 4.59, as painful motion has been demonstrated. 

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the left ring finger.  See 38 C.F.R. § 4.71a, DC 5156.  Even if the Veteran was evaluated under DC 5227 for unfavorable or favorable ankylosis of the ring or little finger (indicating an inability to functionally use the ring finger) a noncompensable rating is the only available rating.  See 38 C.F.R. § 4.71a, DC 5227.  

Thus, a 10 percent rating is warranted for the residuals of his fracture of the left ring finger.



ORDER

An increased rating of 10 percent for the residuals of a fracture of the right long finger is granted.

An increased rating of 10 percent for the residuals of fracture of the left ring finger is granted.



REMAND

The issue of entitlement to a TDIU is an element of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his September 2012 hearing, the Veteran reported that because of his finger disabilities he "can't do anything.  [He] can't write, [he] can't grasp items . . . and when they're [locked up] it is very very, very painful."  See September 2012 BVA Hearing Transcript, pg. 4.  Additionally, on VA examination in October 2014, the examiner stated that the Veteran "is unable to grip objects well or use a keyboard.  This would limit almost all types of employment."  

Although the Veteran does not currently meet the schedular criteria, there is evidence that suggest that he may be unemployable due to his service-connected disabilities.  A total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).

The regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In such a case, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an award on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The question of entitlement to extraschedular ratings is intertwined with the TDIU issue.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.   Invite the Veteran to submit a formal application for TDIU. 

2.   Next, forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU, on an extraschedular basis or if TDIU is not warranted on that basis; whether a combined effects extraschedular rating is warranted.

3.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


